UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: SKYLYFT MEDIA NETWORK, INC. (Exact name of small business issuer as specified in its charter) California, United States (State or other jurisdiction of incorporation or organization) 03-0533701 (IRS Employer Identification Number) 100 East Verdugo Avenue, Burbank, California 91502 (Address of principal executive offices) (818) 605 0957 (Issuers telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes [ ] No [X] State the number of shares outstanding of each of the issuers classes of common and preferred equity, as of the latest practicable date: As of June 30, 2009, 26,436,527 shares of common stock & 133,688 shares of preferred stock. Transitional Small Business Disclosure Format (Check one): Yes [ ] No [X] 1 PART I  FINANCIAL INFORMATION Item 1. Financial Statements Page Balance Sheets 3 Statements of Operations 4 Statements of Stockholder's Equity 5 Statement of Cash Flow 6 Notes to the Financial Statements 7-12 2 3 SKYLYFT MEDIA NETWORK, INC. ( A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) 4 5 6 7 SKYLYFT MEDIA NETWORK, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS June 30, 2009 NOTE A  BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 1. Nature of Operations/ Basis of Presentation Nature of Operations SKYLYFT Media Network, Inc. (the Company), was incorporated in December 2003 in the state of Delaware and conducts operations in California. The Company manufactures a patent pending, grand format, media rotation system, called the SkyBanr Remote Controlled Mini-Lift. The SkyBanr Mini-Lift system creates advertising revenues from unused ceiling space capacity in retail malls, airports, convention centers, movie theatres, sporting arenas and other public venues with high-ceiling areas. In October 2007, the Company also provided online internet services to a small base of retail customers. Basis of Presentation and Accounting Estimates The accompanying interim unaudited financial statements have been prepared in accordance with Form 10-Q instructions and in the opinion of management contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the financial position as of June 30, 2009, and the results of operations for the six months ended June 30, 2009 and 2008, and December 18, 2003 (inception) to June 30, 2009 and cash flows for the six months ended June 30, 2009 and 2008 and December 18, 2003 (inception) to June 30, 2009. These results have been determined on the basis of generally accepted accounting principles and practices in the United States and applied consistently as those used in the preparation of the Company's 2008 Annual Report on Form 10-K. The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 2. Inventories Inventories, consisting of raw materials, are stated at the lower of cost (first-in, first-out) or market as of June 30, 2009 and December 31, 2008. SKYLYFT MEDIA NETWORK, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS June 30, 2009 NOTE A  BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) 3. Cash Equivalents Investments having an original maturity of 90 days or less that are readily convertible into cash are considered cash equivalents. As of June 30, 2009 and December 31, 2008, the Company had no cash equivalents. 4. Property and Equipment Property and equipment are stated at cost and are depreciated principally on methods and at rates designed to amortize their costs over their estimated useful lives. The estimated service lives of property and equipment are principally as follows: Furniture and fixtures 5- 10 years Computer equipment 3- 5 years Computer software 2- 7 years Intangible Asset: Patents and intellect costs are amortized over a straight-line method for forty years, the legal life of the patent. (See Note-F) The customer list will be annually tested for impairment. There was no impairment recorded for the year 2008 on the customer list. (See Note-G) Repairs and maintenance are expensed as incurred. Expenditures that increase the value or productive capacity of assets are capitalized. 5. Notes Receivable As of December 31, 2007, the Company has sold an aggregate of 133,000 shares of common stock to sixteen individuals in consideration for notes receivable aggregating $133,000 or $1.00 per share. As of June 30, 2009, all of the notes were paid in full. 6. Revenue Recognition Sales are recorded when products are shipped to customers. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. In instances where products are configured to customer requirements, revenue is recorded upon the successful completion of the Companys final test procedures. SKYLYFT MEDIA NETWORK, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (continued) June 30, 2009 NOTE A  BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) 7. Advertising Cost Advertising cost are expensed as incurred. Advertising expense totaled $ 7,554 and $ 14,648 for the six months ended June 30, 2009 and 2008. 8. Recently Enacted Accounting Standards In February 2007, FASB issued SFAS 159,  The Fair Value Option for Financial Assets and Financial Liabilities. SFAS No. 159 amends SFAS No. 115,  Accounting for Certain Investments in Debt and Equity Securities. SFAS No. 159 permits entities to choose to measure financial instruments and certain other items at fair value. The objective of SFAS No. 159 is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provision. SFAS No. 159 is expected to expand the use of fair value measurement, which is consistent with the Boards long-term measurement objectives for accounting for financial instruments. SFAS No. 159 applies to all entities, including not-for-profit organizations. Most of the provisions of SFAS No. 159 apply to entities that elect the fair value option. However, the amendment to SFAS No. 115 applies to all entities with available-for-sale and trading securities. Some requirements apply differently to entities that do not report net income. This statement is effective as of the beginning of each reporting entitys first fiscal year that begins after November 15, 2007. The Company has not yet determined the effect of SFAS No. 159 on its financial position, operations or cash flows. In March 2008, the FASB issued Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS No. 161). SFAS No. 161 is intended to improve financial reporting about derivative instruments and hedging activities by requiring enhanced disclosures to enable investors to better understand their effects on an entitys financial position, financial performance, and cash flows. The provisions of SFAS No. 161 are effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged. The Company does not expect the provisions of SFAS No. 161 to have a material impact on the financial statements. SKYLYFT MEDIA NETWORK, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (continued) June 30, 2009 9. Research and Development Expenditures for research activities relating to product development and improvement are charged to expense as incurred. Such expenditures amounted to $10,000 in 2003 for the issuance of 10,000,000 shares of common stock at par value of $.001. (See Note-G) For the six months ended June 30, 2009, an aggregate of $60 was expensed and $1,040 for the six months ended June 30, 2008. NOTE BGOING CONCERN The Company is a development stage Company and has not commenced planned principal operations. The Company had no significant revenues and has incurred losses of $2,427,981 for the period December 18, 2003 (inception) to June 30, 2009. These factors raise substantial doubt about the Companys ability to continue as a going concern. There can be no assurance that sufficient funds required during the next year or thereafter will be generated from operations or that funds will be available from external sources such as debt or equity financings or other potential sources. The lack of additional capital resulting from the inability to generate cash flow from operations or to raise capital from external sources would force the Company to substantially curtail or cease operations and would, therefore, have a material adverse effect on its business. Furthermore, there can be no assurance that any such required funds, if available, will be available on attractive terms or that they will not have a significant dilutive effect on the Companys existing stockholders. The accompanying financial statements do not include any adjustments related to the recoverability of classification of asset-carrying amounts or the amounts and classification of liabilities that may result should the Company be unable to continue as a going concern. NOTE CLOSS PER SHARE The computation of loss per share is based on the weighted average number of common shares outstanding during the period presented. Diluted loss per common share is the same as basic loss per common share as there are no potentially dilutive securities outstanding (options and warrants). SKYLYFT MEDIA NETWORK, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (continued) June 30, 2009 NOTE D - INCOME TAXES The Company accounts for income taxes using the asset and liability method described in SFAS No. 109, Accounting For Income Taxes, the objective of which is to establish deferred tax assets and liabilities for the temporary differences between the financial reporting and the tax basis of the Companys assets and liabilities at the enacted tax rates expected to be in effect when such amounts are realized or settled. A valuation allowance related to deferred tax assets is recorded when it is more likely than not that some portion or all of the deferred tax assets will not be realized. NOTE E  LONG-TERM DEBT On March 24, 2006 the Company entered into a revolving line of credit with Bank of America, N.A. in the principal amount of $15,160 with interest only payments at an annual rate of 14%. Effective April 14, 2009, an amortized payment amount of $376.38 became payable on a monthly basis at an annual interest rate of 9.75%. The current portion due in the year 2009 totals $3,387 and the long-term portion totals $11,773. NOTE F  RELATED PARTY TRANSACTIONS The Company was formed on December 18, 2003 as a Delaware corporation. On December 18, 2003 the Company issued 13,500,000 shares of common stock valued at $13,500 for founders shares and 1,218,290 shares of common stock for asset purchases valued at an aggregate of $718,290 including the purchase of the Intellectual property and mini-lift patent from the founders of the Company at a value of $500,000. Also on December 18, 2003, the Company purchased other assets from the Founders of the Company at a value of $500,000 resulting in a shareholders loan balance of $ 444,440 as of June 30, 2009. The shareholder loan is payable on demand; however, the shareholder has indicated that he will not demand payment of the loan within the current year. There are no employment contracts as of June 30, 2009. SKYLYFT MEDIA NETWORK, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (continued) June 30, 2009 NOTE G  COMMON STOCK ISSUANCES In December 2003, the Company issued 10,000,000 shares of common stock for consulting services and research and development. During the year ended December 31, 2004, the Company sold an aggregate of 150,150 shares of common stock in consideration for $150,150 or $1.00 per share through a private placement to approximately 28 individuals. During the year ended December 31, 2005, the Company sold an aggregate of 158,934 shares of common stock in consideration for $158,934 or $1.00 per share through a private placement to approximately 24 individuals. During the year ended December 31, 2006, the Company sold an aggregate of 383,121 shares of common stock in consideration for $383,121 or $1.00 per share through a private placement to approximately 68 individuals and also issued 22,000 shares of common stock for services valued at $22,000 or $1.00 per share. During the year ended December 31, 2007, the Company sold an aggregate of 317,500 shares of common stock in consideration for $317,500 or $1.00 per share through a private placement to approximately 38 individuals and also issued 63,000 shares of common stock for services valued at $63,000 or $1.00 per share. On October 1, 2007, the Company issued 250,000 shares of common stock in consideration for $250,000 or $1.00 per share for computer equipment, furniture and a customer list. During the six months ended June 30, 2008, the Company sold an aggregate of 191,210 shares of common stock in consideration for $ 191,210 or $1.00 per share through a private placement to several individuals. During the six months ended June 30, 2009, the Company sold an aggregate of 133,688 shares of preferred stock in consideration for $ 213,900 or $1.60 per share through a private placement to several individuals. The preferred stock was issued with a 12% dividend and converts to common stock on the second anniversary or an IPO and has a one year warrant attached at $1.60 per share. SKYLYFT MEDIA NETWORK, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (continued) June 30, 2009 NOTE H - COMMITMENTS AND CONTINGENCIES Lease agreements The Company entered into a standard sub-lease agreement with Juanita Maloof on July 14, 2003 for a term of three years ending on August 31, 2006 at a monthly rental fee of $2,350. The Company exercised their option to extend the lease for an additional three years as follows: Monthly Base Rent September 1, 2006 thru August 31, 2007 $ 2,568 September 1, 2007 thru August 31, 2008 $ 2,645 September 1, 2008 thru August 31,2009 $ 2,724 Item 2. Managements Discussion and Analysis or Plan of Operations The following discussion includes the operations of the Company for each of the periods discussed. This discussion and analysis should be read in conjunction with the Company's financial statements and the related notes thereto, which are included elsewhere in this document. Any statements contained herein that are not statements of historical fact may be deemed forward-looking statements. Without limiting the foregoing, the words believes, anticipates, plans, expects and similar expressions are intended to identify forward-looking statements. Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date hereof. Skylyft Media Network, Inc. (the Company and sometimes we, us, our and derivatives of such words) undertakes no obligation to publicly release the results of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Overview SKYLYFT Media Network, Inc. (the Company), was incorporated in December 2003 in the state of Delaware and conducts operations in California. The Company manufactures a patent pending, grand format, media rotation system, called the SkyBanr Remote Controlled Mini-Lift. The SkyBanr Mini-Lift system creates advertising revenues from unused ceiling space capacity in retail malls, airports, convention centers, movie theatres, sporting arenas and other public venues with high-ceiling areas. As of October 2007, the company also provides online internet services to a small base of retail customers. Results of Operations Six months ended June 30, 2009 compared to the six months ended June 30, 2008. Revenues: Total revenues were $ 30,403 and $ 17,128 for the Six months ended June 30, 2009, and 2008, respectively. Increase in sales is due primarily to purchase of an internet service provider and advertising design/management services. General and Administrative: Total general and administrative expenses were $ 150,783 and $ 221,296 for the six months ended June 30, 2009, and 2008, respectively, and are fairly consistent with the level of activity within the Company. Net Loss: Net loss for the six months ended June 30, 2009 was $ (208,711), compared to a net loss of $ (292,993) for the same period in 2008, which is equivalent to ($0.00) for both of the respective periods, based on the weighted average number of basic and diluted shares outstanding. The primary difference is due to the increase of sales and starting to focus on selling a Private placement memorandum so the company will be able execute their business plan in preparation for a launch of the SKYLYFT Skybanr sytems Liquidity and Capital Resources The Company had cash and cash equivalents of $ 70,382 and $ 11,767 as of June 30, 2009 and June 30
